DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 01/11/2021.

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone/e-mail interview with Bartholomew Seeley (Reg. 63,918) on Thursday, January 27, 2022.

The application has been amended as follows:

IN THE CLAIMS (referring to claim set filed on 01/11/2022):

(a)	Claim 1 has been amended as follows:

 (CURRENTLY AMENDED) An image processing apparatus comprising:
a user interface that receives a type of a content of a document sheet;
a reader that reads a first side of the document sheet and a second side of the document sheet; and
a controller or a circuit that reduces, using a parameter, a show-through of an image generated by reading the second side of the document sheet by the reader,
of the content received by the user interface is text than in a case where the type of the content received by the user interface is a certain type which is other than the text.

(b)	Claim 3 has been amended as follows:

(CURRENTLY AMENDED)  The image processing apparatus according to claim 2, wherein the controller or the circuit sets the parameter so that the amount of reduction of the show-through is larger in a case where the type of the content received by the user interface is text than in a case where the type of the content received by the user interface is a picture.

(c)	Claim 4 has been amended as follows:

(CURRENTLY AMENDED)  The image processing apparatus according to claim 1, wherein the controller or the circuit sets the parameter so that the amount of reduction of the show-through is larger in a case where the type of the content received by the user interface is text than in a case where the type of the content received by the user interface is a mixture of text and a picture.

(d)	Claim 6 has been amended as follows:

(CURRENTLY AMENDED)  The image processing apparatus according to claim 5, wherein the controller or the circuit sets the parameter so that the amount of reduction of the show-through is smaller in a case where the type of the content received by the user interface is a certain type and the thickness of the document sheet received by the user interface is a predetermined thickness or more than in a case where the type of the content received by the user interface is the certain type and the thickness of the document received by the user interface is less than the predetermined thickness.
Claim 7 has been amended as follows:

(CURRENTLY AMENDED)  The image processing apparatus according to claim 1, wherein the controller or the circuit calculates a variance value from a pixel value of a target pixel and pixel values of respective pixels around the target pixel of an image of the first side of the document sheet from the image of the document sheet, calculates an average pixel value of pixels having a same variance value for each variance value among pixels of the image of the first side of the document sheet, weights a difference between the pixel value of the target pixel and an average pixel value corresponding to a variance value of the target pixel, based on the type of the content received by the user interface, adds the weighted difference to the pixel value of the target pixel, and thereby reduces the show-through of the image generated by reading the second side of the document sheet.

(f)	Claim 17 has been amended as follows:

(CURRENTLY AMENDED)  An image processing method comprising:
receiving a type of a content of a document sheet;
reading a first side of the document sheet and a second side of the document sheet; and
reducing, using a parameter, a show-through of an image generated by reading the second side of the document sheet,
wherein the parameter is set based on at least the received type of the content so that an amount of reduction of the show-through is larger in a case where the received type of the content is text than in a case where the received type of the content is a certain type which is other than the text.

(g)	Claim 18 has been amended as follows:

(CURRENTLY AMENDED)  A non-transitory computer-readable storage medium storing a program that causes a computer to execute an image processing method, the image processing method comprising:
receiving a type of a content of a document sheet;

reducing, using a parameter, a show-through of an image generated by reading the second side of the document sheet,
wherein the parameter is set based on at least the received type of the content so that an amount of reduction of the show-through is larger in a case where the received type of the content is text than in a case where the received type of the content is a certain type which is other than the text.

(h)	Claim 19 has been amended as follows:

(CURRENTLY AMENDED)  An image processing apparatus comprising: 
a reader that reads a first side of a document sheet and a second side of the document sheet; and
a controller or a circuit that reduces, using a parameter, a show-through of an image generated by reading the second side of the document sheet by the reader,
wherein the controller or the circuit sets, based on at least the type of the content of the document sheet, the parameter so that an amount of reduction of the show-through is larger in case where the type of the content received by a user interface is text than in a case where the type of the content received by the user interface is a certain type which is other than the text.

End of Amendments

Reasons of Allowance

Claims 1 – 8 and 14 – 19 are allowed.  Claims 1 – 8 and 14 - 19 are renumbered as 1 – 14, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the image processing apparatus of claim 1, the image processing method of claim 17, the program of claim 18 and the image processing apparatus of claim 19.
combination, fails to teach “wherein the controller or the circuit sets, based on at least the type of the content received by the user interface, the parameter so that an amount of reduction of the show-through is larger in a case where the type of the content received by the user interface is text than in a case where the type of the content received by the user interface is a certain type which is other than the text”, in combination with all other limitations as claimed in independent claims 1 and 17 - 19.
The above limitations generally involve an image reading apparatus comprising: a user interface that receives a type of a content of a document sheet; a reader that reads a first side of the document sheet and a second side of the document sheet; and a controller or a circuit that reduces, using a parameter, a show-through of an image generated by reading the second side of the document sheet by the reader, wherein the controller or the circuit sets, based on at least the type of the content received by the user interface, the parameter so that an amount of reduction of the show-through is larger in a case where the type of the content received by the user interface is text than in a case where the type of the content received by the user interface is a certain type which is other than the text.
The prior art of record is seen as teaching: 
Nakamura (U.S PreGrant Publication No. 2013/0301067 A1) teaches an inspection apparatus including a reading unit configured to read a first side and a second side of a printed material; and if the printed material has a possibility of influence of show-through, reduce said influence of said show-through based on paper type; Chiba (U.S PreGrant Publication No. 2013/0063736 A1) teaches receiving at least a type of a content (e.g., text or image) of a document via a user interface; and Fan et al. (U.S PreGrant Publication No. 2009/0262402 A1) teaches a method that reduce a show-through of images from a back side of a translucent document; but neither of them teaches “wherein the controller or the circuit sets, based on at least the type of the content received by the user interface, the parameter so that an amount of reduction of the show-through is larger in a case where the type of the content received by the user interface is text than in a case where the type of the content received by the user interface is a certain type which is other than the text”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674